Citation Nr: 1221780	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee traumatic arthritis. 

2.  Entitlement to a disability rating in excess of 10 percent prior to March 2, 2011, and in excess of 20 percent since that date, for left knee traumatic arthritis. 


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to April 1985. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010 the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The left and right knee disabilities are productive of painful limitation of flexion that equates to limitation of, at most, 45 degrees.

2.  Since March 2, 2011, the right knee disability is productive of painful limitation of extension that equates to limitation of, at most, 10 degrees.  

3.  Since March 2, 2011, the left knee disability is productive of painful limitation of extension that equates to limitation of, at most, 15 degrees.  

4.  Since March 2, 2011, the left and right knee disabilities manifest in, at most, moderate knee instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for right knee traumatic arthritis based on limitation of knee flexion have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 (2011).  

2.  Since March 2, 2011, the criteria for a separate 10 percent disability evaluation, and no more, for limitation of right knee extension have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).  

3.  Since March 2, 2011, the criteria for a separate 20 percent disability evaluation, and no more, for right knee instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

4.  Prior to March 2, 2011, the criteria for a disability evaluation in excess of 10 percent for left knee traumatic arthritis based on limitation of knee extension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5261 (2011).  

4.  Since March 2, 2011, the criteria for a disability evaluation in excess of 20 percent for left knee traumatic arthritis based on limitation of knee extension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5261 (2011).  

5.  Since March 2, 2011, the criteria for a separate 10 percent disability evaluation, and no more, for limitation of left knee flexion have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).  

6.  Since March 2, 2011, the criteria for a separate 20 percent disability evaluation, and no more, for left knee instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notification letters sent in June 2007 and May 2008 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on her behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist her in supporting her claim.  The May 2008 letter provided the relevant diagnostic criteria.  In May 2012 the Veteran's claims were readjudicated.

The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Additionally, VA has obtained the Veteran's service and post-service treatment records, and provided appropriate VA examinations.  The Veteran declined a Board hearing in connection with the present matter.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on her behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially, if not fully, complied with the November 2010 Board remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran in substantiating her claim and legally need not undertake any further efforts to further develop the appeal.  

Increased Ratings

In an August 1985 rating action, the RO granted service connection for a left knee disability and assigned a 10 percent disability evaluation, pursuant to Diagnostic Code 5257 (instability).  A March 1987 Board decision granted service connection for a right knee disability, and a June 1987 rating decision assigned an initial 10 percent disability evaluation under Diagnostic Code 5010 (limitation of motion).  

The Veteran filed her current claim for increased ratings in May 2007.  The September 2007 rating decision on appeal denied ratings in excess of 10 percent for each knee.  Prior to this matter being returned to the Board for appellate review, a May 2012 rating action granted a 20 percent disability evaluation for the left knee disability, pursuant to Diagnostic Code 5261 (limitation of extension), effective March 2, 2011.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

Separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A VA examination was conducted in July 2007.  The Veteran reported having increased pain, decreased mobility, and decreased range of motion of the knees.  She reported constant severe 7/10 pain in both knees with intermittent locking of the right knee.  The Veteran denied instability but reported intermittent swelling.  She reported that she was currently employed as a corrections officer.  She reported being slowed down and having problems with concentration and mobility due to her knee problems.  On examination, extension of each knee was to zero degrees with pain.  Flexion was to 90 degrees bilaterally, with pain.  Ranges of motion were not additionally limited following repetitive use.  The knees were stable with Lachman's, drawer, varus, and valgus stressing.  There was palpable tenderness throughout and grade 1 crepitus bilaterally.  McMurray's sign was abnormal on the right, indicative of medial meniscal derangement.  X-rays showed bilateral degenerative changes of the knees with a fusion on the left.  

A September 2009 magnetic resonance imaging (MRI) of the left knee showed degenerative joint disease as well as torn anterior cruciate ligament.

A December 2010 treatment record noted the Veteran had a good gait and ranges of motion from zero to 120 degrees in both knees.

On VA examination on March 2, 2011, the Veteran reported daily knee pain, left greater than right, accompanied by locking, instability, and swelling.  She reported that she was employed in the corrections field, and that her knee disability caused some limitation of stair climbing at work.  On examination, the Veteran wore knee braces on both legs and used crutches.  All motions of the knees were slow and appeared painful.  The right knee lacked 10 degrees of extension and could flex to 120 degrees.  The left knee lacked 15 degrees of extension and could flex to 110 degrees.  Both knees were normal to the Lachman's test, but the left knee demonstrated a mild degree of anterior posterior laxity on drawer testing.  Both knees showed moderate laxity on varus and valgus stress testing.  Both knees were diffusely tender.  No crepitus was present.  McMurray's test was normal on the left but painful on the right.  The diagnoses were ligamentous laxity, degenerative joint disease, and internal derangement of both knees.

Right Knee

Limitation of Flexion

The current 10 percent rating assigned to the right knee is apparently based on limitation of flexion.  As the medical evidence of record does not show limitation of flexion of the right knee to 30 degrees of less at any time during the appeals period, a higher rating is not warranted based on limitation of flexion.  Flexion has been noted to be 90 degrees (July 2007), 120 degrees (December 2010), and 120 degrees (March 2011).  While the July 2007 and March 2011 examiners described painful motion, the record does not show that such pain is equivalent to limitation of flexion to 30 degrees or less.  Ultimately, when all evidence of record is considered, to include the level of functional impairment, the findings most closely approximate flexion limited to 45 degrees, but no more.  See Mitchell; DeLuca.  Thus, the record fails to establish that a rating higher than 10 percent is warranted based on limitation of flexion of the right knee.

Limitation of Extension

Based on the evidence of record, medical and lay, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the right knee disability warrants a separate 10 percent disability evaluation under Diagnostic Code 5261 for limitation of extension from March 2, 2011.  While the July 2007 and December 2010 ranges of extension were noted to be to zero degrees, the March 2011 VA examiner noted that the Veteran lacked 10 degrees of extension of the right knee.  In sum, the criteria for a separate 10 percent disability evaluation, and no more, for limitation of right knee extension are met and the claim is granted as of March 2, 2011.  See Diagnostic Code 5261.

Instability

The preponderance of the evidence of record fails to establish that a separate disability evaluation is warranted for right knee instability prior to March 2, 2011; however, since March 2, 2011, the criteria for a separate 20 percent disability evaluation, and no more, for such manifestation has been met.  See Diagnostic Code 5257.

The Veteran denied instability on the July 2007 VA examination report, and examination at that time found the knees were stable with Lachman's, drawer, varus, and valgus stressing.  The March 2, 2011 VA examination noted the Veteran's complaint of instability, and the examiner noted moderate laxity on varus and valgus stress testing.  Therefore, from March 2, 2011 a separate 20 percent rating is warranted for instability of the right knee.  See Diagnostic Code 5257.  The DeLuca factors do not apply to evaluating instability under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).


Left Knee

Limitation of Extension

The current 20 percent rating assigned to the left knee is apparently based on limitation of extension.  While the July 2007 and December 2010 ranges of extension were noted to be to zero degrees, the March 2011 VA examiner noted that the Veteran lacked 15 degrees of extension of the left knee.  Thus, as noted by the RO, the criteria for a 20 percent disability evaluation, and no more, for limitation of left knee extension were met as of March 2, 2011.  See Diagnostic Code 5261.  A rating in excess of 10 percent was not warranted prior to March 2, 2011 as the extension was to zero degrees.

Limitation of Flexion

The record warrants a separate 10 percent rating for the left knee based on limitation of flexion.  Flexion has been noted to be 90 degrees (July 2007), 120 degrees (December 2010), and 110 degrees (March 2011).  As the medical evidence of record does not show limitation of flexion of the right knee to 30 degrees or less at any time during the appeals period, a higher rating is not warranted based on limitation of flexion.  While the July 2007 and March 2011 examiners described painful motion, the record does not show that such pain is equivalent to limitation of flexion to 30 degrees or less.  Ultimately, when all evidence of record is considered, to include the level of functional impairment, the findings most closely approximate flexion limited to 45 degrees, but no more.  See Mitchell; DeLuca.  Thus, the record establishes that a separate rating of 10 percent is warranted based on limitation of flexion of the left knee.

Instability

The preponderance of the evidence of record fails to show that a compensable evaluation is warranted for left knee instability prior to March 2, 2011; however, since March 2, 2011, the criteria for a separate 20 percent disability evaluation, and no more, for such manifestation has been met.  See Diagnostic Code 5257.

The Veteran denied instability on the July 2007 VA examination report, and examination at that time found the knees were stable with Lachman's, drawer, varus, and valgus stressing.  The March 2, 2011, VA examiner noted the Veteran's complaint of instability, and the examiner noted moderate laxity on varus and valgus stress testing.  Thus, from March 2, 2011 a separate 20 percent rating is warranted for instability of the left knee.  See Diagnostic Code 5257.  The DeLuca factors do not apply to evaluating instability under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's left and right knee disabilities.  There is evidence that the Veteran's knee disabilities are productive of pain and functional and occupational impairments; however, such are contemplated by the respective ratings and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  

Additionally, as she does not contend, nor does the evidence reasonably suggest, the Veteran has not been substantially and gainfully employed throughout the pendency of the present appeal (she was noted to be working as a corrections officer on both the July 2007 and March 2011 VA examinations), the Board need not address the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to March 2, 2011, a disability evaluation in excess of 10 percent for right knee traumatic arthritis is denied.  

Since March 2, 2011, a separate 10 percent disability evaluation, and no more, for right knee limitation of extension is granted, subject to the laws and regulations governing the awards of monetary compensation.

Since March 2, 2011, a separate 20 percent disability evaluation, and no more, for right knee instability is granted, subject to the laws and regulations governing the awards of monetary compensation.

Prior to March 2, 2011, a disability evaluation in excess of 10 percent for left knee traumatic arthritis based on limitation of extension is denied.  

Since March 2, 2011, a disability evaluation in excess of 20 percent for left knee traumatic arthritis based on limitation of extension is denied.  

Since March 2, 2011, a separate 10 percent disability evaluation, and no more, for left knee limitation of flexion is granted, subject to the laws and regulations governing the awards of monetary compensation.

Since March 2, 2011, a separate 20 percent disability evaluation, and no more, for left knee instability is granted, subject to the laws and regulations governing the awards of monetary compensation.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


